     Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 1 of 25 PageID #: 351




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 MOUNTECH IP LLC,
                                                     Civil Action No.: 1:20-cv-00865
             Plaintiff,

       v.                                            TRIAL BY JURY DEMANDED

 BLACKBERRY CORPORATION,

             Defendant.,

       and

 TCT MOBILE (US), INC.

             New-Party Defendant.


FIRST AMENDED COMPLAINT FOR INFRINGEMENT OF PATENTADDING NEW-

                                     PARTY DEFENDANT

       Now comes Plaintiff, Mountech IP LLC (“Plaintiff” or “Mountech”), by and through

undersigned counsel, and respectfully alleges, states, and prays as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement under the Patent Laws of the United States,

Title 35 United States Code (“U.S.C.”), to prevent and enjoin Defendant Blackberry Corporation

(hereinafter “Defendantand New-Party Defendant TCT Mobile (US), Inc. (“TCT”) (collectively,

the “Defendants”), from infringing and profiting, in an illegal and unauthorized manner and

without authorization and/or consent from Plaintiff, U.S. Patent No. 7,991,784 (the “‘784 Patent”)

and U.S. Patent No. 8,311,805 (the “‘805 Patent,” and together with the ‘784 Patent, the “Patents-

in-Suit”), which are attached respectively as Exhibits A and B and incorporated herein by

reference, and pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees, and costs.



                                                 1
     Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 2 of 25 PageID #: 352




                                         THE PARTIES

       2.      Plaintiff is a Texas limited liability company with its principal place of business at

6001 W. Parmer Lane, Suite 370-1079, Austin, Texas 78727-3908.

       3.      Upon information and belief, New-Party Defendant TCT is a corporation

incorporated in and under the laws of Delaware, having principal places of business at 5000

Riverside Drive, Irving, Texas 75039 and/or 222 Merchandise Mart Plaza, Suite 1800, Chicago,

Illinois 60654. Upon information and belief, Defendant may be served with process c/o The

Corporation TrustService Company, Corporation Trust Center, 1209 Orange St., 251 Little Falls

Drive, Wilmington, Delaware 19801. 19808.

       4.      Plaintiff is further informed and believes, and on that basis alleges, that Defendant

isDefendants are in the business of designing and/or manufacturing smartphones – that is, mobile

telephones capable of performing many functions of a computer and having a touchscreen

interface, internet access, and an operating system capable of running downloaded applications –

and offering the same for sale to consumers under the Blackberry® brand®, TracFone®, and

Alcatel® brands, among other things. Defendant derivesDefendants derive a portion of its

revenuetheir revenues from sales and distribution via electronic transactions conducted on and

using at least, but not limited to, its internet websites located at www.blackberrymobile.com/us,

and itswww.shop.tracfone.com/shop/en/tracfonestore, and https://us.alcatelmobile.com/ and their

incorporated and/or related systems (individually and collectively, the “Defendant Website”).

Plaintiff is informed and believes, and on that basis alleges, that, at all times relevant hereto,

Defendant hasDefendants have done and continuescontinue to do business in this judicial district,




                                                 2
     Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 3 of 25 PageID #: 353




including, but not limited to, providing products/services to customers located in this judicial

district by way of the Defendant Website.

                                   JURISDICTION AND VENUE

        5.      This is an action for patent infringement in violation of the Patent Act of the United

States, 35 U.S.C. §§1 et seq.

        6.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§1331 and 1338(a).

        7.      This Court has personal jurisdiction over DefendantDefendants by virtue of itstheir

systematic and continuous contacts with this jurisdiction and its residence in this District, as well

as because the injury to Plaintiff and the cause of action alleged by Plaintiff has risenarose in this

District, as alleged herein.

        8.      Defendant isDefendants are subject to this Court’s specific and general personal

jurisdiction pursuant to itstheir substantial business in this forum, including: (i) committing at least

a portion of the infringements alleged herein in this judicial District; (ii) regularly doing or

soliciting business, engaging in other persistent courses of conduct, and/or deriving substantial

revenue from goods and services provided to individuals in this forum state and in this judicial

District; and (iii) incorporating in this District.

        9.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b), because

Defendant isDefendants are incorporated in this district. See TC Heartland v. Kraft Foods Group

Brands LLC, 137 S. Ct. 1514 (2017).

                                    FACTUAL ALLEGATIONS

        10.     On August 2, 2011, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued the ‘784 Patent, entitled “Automatic Dynamic Contextual Data Entry



                                                      3
     Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 4 of 25 PageID #: 354




Completion System,” after a full and fair examination. The ‘784 Patent is attached hereto as

Exhibit A and incorporated herein as if fully rewritten.

       11.     Plaintiff is the owner of the ‘784 Patent, having received all right, title and interest

in and to the ‘784 Patent from the previous assignee of record. Plaintiff possesses all rights of

recovery under the ‘784 Patent, including the exclusive right to recover for past infringement.

       12.     To the extent required, Plaintiff has complied with all marking requirements under

35 U.S.C. § 287 with respect to the ‘784 Patent.

       13.     Claim 1 of the ‘784 Patent recites a method – performed in a character entry system,

so that incomplete character strings input by a user interacting with the character entry system, that

are part of a series of input character strings which establish a context for the incomplete input

character string, can be completed by the selection of a presented character string using an input

device connected to the character entry system – comprising computing contextual associations

between multiple character strings based upon occurrence of character strings relative to each other

in documents present in the character entry system, wherein the computing contextual associations

comprises: (i) identifying pertinent documents present in the character entry system; (ii) creating

a list of character strings contained within documents in the character entry system; and (iii)

creating an interrelationship between distinct character strings in the list using their occurrence in

the documents of the character entry system; in response to the user inputting a specified threshold

of individual characters using the input device, identifying at least one selectable character string

from among the character strings used in creating the computed contextual associations that can

complete the incomplete input character string in context; providing the identified at least one

selectable character string to a user in a manner suitable for selection by the user using the input




                                                   4
     Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 5 of 25 PageID #: 355




device; and receiving, in the system, the user's selection and completing the incomplete input

character string based upon the selection. See Ex. A, at Col. 18: 14 - 45.

       14.       As identified in the ‘784 Patent, prior art methods to provide automated word

completion within incomplete character strings input by a digital device user had technological

faults and did not provide for a method that is automatic, dynamic, and context-based. See Ex. A

at Col. 1 & 2.

       15.       Specifically, to deal with each token in these computer centric problems of

incomplete character strings, the ‘784 patent requires (i) identifying pertinent documents present

in the character entry system; (ii) creating a list of character strings contained within documents

in the character entry system; and (iii) creating an interrelationship between distinct character

strings in the list using their occurrence in the documents of the character entry system; in response

to the user inputting a specified threshold of individual characters using the input device,

identifying at least one selectable character string from among the character strings used in

creating the computed contextual associations that can complete the incomplete input character

string in context; providing the identified at least one selectable character string to a user in a

manner suitable for selection by the user using the input device; and receiving, in the system, the

user's selection and completing the incomplete input character string based upon the selection.

These specific elements (i.e., creating a list of character string, creating an interrelationship

between distinct character strings in the list using their occurrence in the documents of the

character entry system, and identifying at least one selectable character string from among the

character strings used in creating the computed contextual associations that can complete the

incomplete input character string in context), as combined, accomplish the desired result of a

method that is automatic, dynamic, and context-based for incomplete charter entry. Further, these



                                                  5
     Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 6 of 25 PageID #: 356




specific elements also accomplish these desired results to overcome the then existing problems in

the relevant field of computer operations and graphical interface systems. Ancora Technologies,

Inc. v. HTC America, Inc., 908 F.3d 1343, 1348 (Fed. Cir. 2018) (holding that improving computer

security can be a non-abstract computer-functionality improvement if done by a specific technique

that departs from earlier approaches to solve a specific computer problem). See also Data Engine

Techs. LLC v. Google LLC, 906 F.3d 999 (Fed. Cir. 2018); Core Wireless Licensing v. LG Elecs.,

Inc., 880 F.3d 1356 (Fed. Cir. 2018); Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299 (Fed. Cir.

2018); Uniloc USA, Inc. v. LG Electronics USA, Inc., 957 F.3d 1303 (Fed. Cir. April 30, 2020)

       16.     Claims need not articulate the advantages of the claimed combinations to be

eligible. Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d 1303, 1309 (Fed. Cir. 2020)

       17.     These specific elements of Claim 1 of the ‘784 Patent (i.e., creating a list of

character string, creating an interrelationship between distinct character strings in the list using

their occurrence in the documents of the character entry system, and identifying at least one

selectable character string from among the character strings used in creating the computed

contextual associations that can complete the incomplete input character string in context) were

an unconventional arrangement of elements because the prior art methodologies were not is

automatic, dynamic, and context-based. By adding the specific elements, Claim 1 of the ‘784

Patent was able unconventionally to generate a method for correcting incomplete character entries.

Cellspin Soft, Inc. v. FitBit, Inc., 927 F.3d 1306 (Fed. Cir. 2019)

       18.     Further, regarding the specific non-conventional and non-generic arrangements of

known, conventional pieces to overcome an existing problem, the method of Claim 1 in the ‘784

Patent provides a method that would not preempt all ways of incomplete charter entry completion

because method is based on creating a list of character strings contained within documents in the



                                                  6
     Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 7 of 25 PageID #: 357




character entry system; and (iii) creating an interrelationship between distinct character strings

in the list using their occurrence in the documents of the character entry system, any of which

could be removed or performed differently to permit a method of incomplete character completion

in a different way. Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341

(Fed. Cir. 2016). See also DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014)

       19.     Based on the allegations, it must be accepted as true at this stage that Claim 1 of

the ‘784 Patent recites a specific, plausibly inventive way of completing incomplete character entry

and using specific protocols rather than the general idea of correcting misspellings. Cellspin Soft,

Inc. v. Fitbit, Inc., 927 F.3d 1306, 1319 (Fed. Cir. 2019), cert. denied sub nom. Garmin USA, Inc.

v. Cellspin Soft, Inc., 140 S. Ct. 907, 205 L. Ed. 2d 459 (2020).

       15.20. Based on the foregoing assertions, Claim 1 of the ‘784 Patent provides non-abstract

ideas, unconventional inventive concepts, and is a practical application of the invention as

described in the specifications.

       16.21. In the alternative and at the very least, whether Claim 1 of the ‘784 Patent provides

a non-abstract idea, unconventional inventive concepts, or a practical application thereof as

described in the specification is a genuine issue of material fact that must survive the pleading

stage. See Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir.

2018) (reversing grant of motion to dismiss). See also Berkheimer v. HP Inc., 881 F.3d 1360 (Fed.

Cir. 2018), cert. denied, 140 S. Ct. 911, 205 L. Ed. 2d 454 (2020).

       17.22. Defendant commercializesDefendants commercialize, inter alia, methods that

perform all the steps recited in at least one claim of the ‘784 Patent. More particularly, Defendant

commercializesDefendants commercialize, inter alia, methods that perform all the steps recited in

Claim 1 of the ‘784 Patent. Specifically, Defendant makes, uses, sells, offersDefendants make,



                                                 7
     Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 8 of 25 PageID #: 358




use, sell, offer for sale, or importsimport a method that encompasses that covered by Claim 1 of

the ‘784 Patent.

       18.23. On November 13, 2012, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued the ‘805 Patent, entitled “Automatic Dynamic Contextual Data Entry

Completion System,” after a full and fair examination. The ‘805 Patent is attached hereto as

Exhibit B and incorporated herein as if fully rewritten.

       19.24. Plaintiff is the owner of the ‘805 Patent, having received all right, title and interest

in and to the ‘805 Patent from the previous assignee of record. Plaintiff possesses all rights of

recovery under the ‘805 Patent, including the exclusive right to recover for past infringement.

       20.25. To the extent required, Plaintiff has complied with all marking requirements under

35 U.S.C. § 287 with respect to the ‘805 Patent.

       21.26. The Abstract of the ‘805 Patent teaches a method, performed in a character entry

system, for interrelating character strings so that an incomplete input character string can be

completed by selection of a presented character string involving computing relationship scores for

individual character strings in the system from documents present in the character entry system, in

response to inputting a string of individual characters that exceeds a specific threshold, identifying

at least one selectable character string from among contextual associations that can complete the

input character string in context, based upon an overall ranking score computed as a function of at

least two other scores, and providing the identified at least one selectable character string to a user

for selection. See Ex. B at Abstract.

       22.27. As identified in the ‘805 Patent, prior art methods to provide automated word

completion within incomplete character strings input by a digital device user had technological




                                                   8
     Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 9 of 25 PageID #: 359




faults and did not provide for a method that is automatic, dynamic, and context-based. See Ex. B

at Col. 1 & 2.

       23.28. Claim 1 of the ‘805 Patent recites a method, performed in a character entry system,

for interrelating character strings so that an incomplete input character string can be completed by

selection of a presented character string, the method comprising: computing relationship scores

for individual character strings in the system from documents stored in memory of the character

entry system, the relationship scores consisting of a function consisting of co-occurrence scores

between pairs of distinct character strings stored in a single matrix created from the character

strings in the stored documents; in response to inputting of a string of individual characters that

exceeds a specified threshold, identifying at least one selectable character string from among

contextual associations that can complete the input character string in context based upon an

overall ranking score computed as a function of a relationship score and at least one other score;

and providing the identified at least one selectable character string to a user for selection. See Ex.

B at Col. 19: 24-43.

       24.29. The method of Claim 2 of the ‘805 Patent recites the method of Claim 1, wherein

each relationship score represents the contextual association between an individual character string

and another character string based upon co-occurrence of character strings relative to each other.

See Ex. B at Col. 19: 44-47.

       25.30. Based on the foregoing assertions, Claims 1 and 2 of the ‘805 Patent provide non-

abstract ideas, unconventional inventive concepts, and are practical applications of the invention

as described in the specifications.

       26.31. In the alternative and at the very least, whether Claims 1 and 2 of the ‘805 Patent

provide a non-abstract idea, unconventional inventive concepts, or practical applications thereof



                                                  9
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 10 of 25 PageID #: 360




as described in the specification is a genuine issue of material fact that must survive the pleading

stage. See Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir.

2018) (reversing grant of motion to dismiss).

       27.32. Defendant commercializesDefendants commercialize, inter alia, methods that

perform all the steps recited in at least one claim of the ‘805 Patent. More particularly, Defendant

commercializesDefendants commercialize, inter alia, methods that perform all the steps recited in

Claims 1 and 2 of the ‘805 Patent. Specifically, Defendant makes, uses, sells, offersDefendants

make, use, sell, offer for sale, or importsimport a method that encompasses that covered by Claims

1 and 2 of the ‘805 Patent.

                                DEFENDANT’S PRODUCT(S)

                        Defendant offersDEFENDANTS’ PRODUCTS

       28.33. Defendants offer products, such as the Blackberry KEYone (and the Alcatel TCL

A1 (A501DL) (individually, the “Blackberry Accused Product” and the “Alcatel Accused

Product,” and collectively, the “Accused Product”), that practice a method, performed in a

character entry system (e.g., the predictive text system of the Accused Product), so that incomplete

input character strings input by a user interacting with the character entry system, which are part

of a series of input character strings which establish a context for the incomplete input character

string (e.g., previous appearance of charter strings in adjacent fashion), can be completed by a

selection of a presented character string (e.g., selection of suggested selectable words) using an

input device (e.g., the touchscreen of the Accused Product) connected to the character entry

system.




                                                10
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 11 of 25 PageID #: 361




        29.34. A non-limiting and exemplary claim chart comparing the Blackberry Accused

Product to Claim 1 of the ‘784 Patent is attached hereto as Exhibit C and incorporated herein as if

fully rewritten.

        30.35. The Blackberry Accused Product practices computing contextual associations

between multiple character strings based upon occurrence of character strings relative to each other

(e.g., number of adjacent co-occurrence of pairs of various character strings) in documents (e.g.,

Notes, message mail, etc.) present in the character entry system. See Ex. C.

        31.36. In the Blackberry Accused Product, as in Claim 1 of the ‘784 Patent, various

character strings are associated with each other based on their mutual co-occurrence with

adjacency. For instance, when two paragraphs, hereinafter referred to as the “Combined Essay,”

containing the phrases “James maxwell”, “James Monroe”, and "James Michener" are typed, and

therefore input into the predictive text system of the Blackberry Accused Product, the predictive

text system of the Blackberry Accused Product, based on the frequency of mutual co-occurrence

of the string “James” with “maxwell”, “Monroe”, and “Michener,” in the given order, starts

providing selectable character strings when “James m” is typed. The two selectable character

strings, among others, are “maxwell” and “Monroe.” See Ex. C. For the reliability of the

demonstration, the Combined Essay is typed five times. The frequency of occurrence of “James

Maxwell”, “James “Monroe”, and “James Michener” is 105, 50, and 20 respectively calculated

over the Combined Essay repeated for five times. See Ex. C.

        32.37. As shown in Exhibit C, since pairs of strings, for example “James” and “maxwell,”

adjacently appeared the most number of times (105) in comparison to the other pairs of strings

with “James” as one of the strings, “maxwell” appears as a selectable option followed by

“Monroe”, since the number of adjunct appearances of “James” with “Monroe” is 50. See Ex. C.



                                                11
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 12 of 25 PageID #: 362




         33.38. As in Claim 1 of the ‘784 Patent, the Blackberry Accused Product practices

identifying pertinent documents (e.g., stored notes or notes being composed) present in the

character entry system (e.g., the predictive text system of the Blackberry Accused Product). See

Ex. C.

         34.39. As in Claim 1 of the ‘784 Patent, the Blackberry Accused Product practices creating

a list of character strings contained within documents in the character entry system (e.g., the

predictive text system of the Blackberry Accused Product) and creating an interrelationship

between distinct character strings (e.g., frequency of adjacent appearance of pairs of character

strings) in the list using their occurrence in the documents of the character entry system (e.g., the

predictive text system of the Blackberry Accused Product). As shown in Exhibit C, various

character strings are associated with each other based on their mutual co-occurrence with

adjacency. For instance, when two paragraphs, hereinafter referred to as the “Combined Essay”

and containing the phrases “James maxwell”, “James Maxima”, and "James Michener" are typed,

and therefore input to the predictive text system of the Blackberry Accused Product, the predictive

text system of the Blackberry Accused Product, based on the frequency of mutual co-occurrence

of the string “James” with “maxwell”, “Maxima”, and “Michener”, in the given order, start

providing selectable character strings when “James m” is typed. The two selectable character

strings, among others, are “maxwell” and “Maxima.” For the reliability of the demonstration, the

Combined Essay is typed five times. See Ex. C. The frequency of occurrence of “James Maxwell”,

“James “Maxima”, and “James Michener” is 105, 50, and 20 respectively calculated over the

Combined Essay repeated for five times. For calculating mutual co-occurrences of pairs of

character strings, the Blackberry Accused Product must create a list of character strings contained

in the documents (i.e., previously stored notes or notes being composed). See Ex. C.



                                                 12
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 13 of 25 PageID #: 363




       35.40. The Blackberry Accused Product practices, in response to the user inputting a

specific threshold (e.g., inputting a starting character of a word followed by the corresponding

preceding word) of individual characters using the input device (e.g., the touchscreen of the

Accused Product), identifying at least one selectable character string (e.g., predicting selectable

words for user selection) from among the character strings used in creating the computed

contextual associations that can complete the incomplete input character string in context. See Ex.

C. Since pairs of strings, for example “James” and “maxwell,” adjacently appeared for the most

number of times (105) in comparison to the other pairs of strings with “James” as one of the strings,

“maxwell” appears as a selectable option followed by “Maxima” – since the number of adjacent

appearances of “James” with “Maxima” is 50 and is greater than the adjacent appearance of

“James” with “Michener,” which stands at 20. See Ex. C. Exhibit C provides a Matrix depicting

association of character string “James”, with the string “maxwell”, “Maxima”, and “Michener.”

       36.41. The Blackberry Accused Product practices providing the identified at least one

selectable character string (e.g., suggesting words for user selection) to a user in a manner suitable

for selection by the user using the input device (e.g., the touchscreen of the Blackberry Accused

Product). As shown in Exhibit C, since pairs of strings, for example “James” and “maxwell,”

adjacently appear for the most number of times (105) in comparison to the other pairs of strings

with “James” as one of the strings, “maxwell” appears as a selectable option followed by

“Maxima”, since the number of adjacent appearances of “James” with “Maxima” is 50 and is

greater than the adjacent appearance of “James” with “Michener,” which stands at 20. Shown in

Exhibit C is a Matrix depicting association of character string “James” with character strings

“maxwell”, “Maxima”, and “Michener.” See Ex. C.




                                                 13
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 14 of 25 PageID #: 364




        37.42. The Blackberry Accused Product practices receiving the user's selection (e.g.,

selecting a suggested word by user) in the system and completing the incomplete input character

string based upon the selection. See Ex. C.

        38.43. The elements described in the preceding paragraphs are covered by at least Claim

1 of the ‘784 Patent. Thus, Defendant’sDefendants’ use of the Blackberry Accused Product is

enabled by the methods described in the ‘784 Patent.

        39.44. A non-limiting and exemplary claim chart comparing the Blackberry Accused

Product to Claims 1 and 2 of the ‘805 Patent is attached hereto as Exhibit D and incorporated

herein as if fully rewritten.

        40.45. The Blackberry Accused Product practices a method, performed in a character entry

system (e.g., the predictive text system of the Accused Product), for interrelating character strings

so that an incomplete input character string can be completed by selection of a presented character

string (e.g., selection of suggested selectable words). See Ex. D.

        41.46. As in Claim 1 of the ‘805 Patent, the Blackberry Accused Product practices

computing relationship scores for individual character strings in the system from documents (e.g.,

notes, e-mail, etc.) stored in memory (e.g., memory of the Blackberry Accused Product) of the

character entry system (e.g., predictive text system of the Blackberry Accused Product), the

relationship scores consisting of a function consisting of co-occurrence scores between pairs of

distinct character strings stored in a single matrix created from the character strings in the stored

documents. As shown in Exhibit D, various character strings are associated with each other based

on their mutual co-occurrence with adjacency. For instance, when two paragraphs, hereinafter

referred to as the “Combined Essay” and containing the phrase “James maxwell”, “James

Maxima”, and "James Michener" are typed, and therefore input to the predictive text system of the



                                                 14
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 15 of 25 PageID #: 365




Blackberry Accused Product, the predictive text system of the Blackberry Accused Product, based

on the frequency of mutual co-occurrence of the string “James” with “maxwell”, “Maxima”, and

“Michener”, in the given order, starts providing selectable character strings when “James m” is

typed. The two selectable character strings, among others, are “maxwell” and “Maxima.” For the

reliability of the demonstration, the Combined Essay is typed five times. See Ex. D. The frequency

of occurrence of “James Maxwell”, “James “Maxima”, and “James Michener” is 105, 50, and 20

respectively calculated over the Combined Essay repeated for five times. Since pairs of strings, for

example “James” and “maxwell,” adjacently appeared for the most number of times (105) in

comparison to the other pairs of strings with “James” as one of the strings, “maxwell” appears as

a selectable option followed by “Maxima”, since the number of adjunct appearances of “James”

with “Maxima” is 50. See Ex. D. Shown in Exhibit D is a Matrix depicting association of character

string “James” with character strings “maxwell”, “Maxima”, and “Michener.”

       42.47. As in Claim 1 of the ‘805 Patent, the Blackberry Accused Product practices a

method, in response to inputting of a string of individual characters that exceeds a specified

threshold (e.g., inputting a starting character of a word), of identifying at least one selectable

character string (e.g., predicting selectable words for user selection) from among contextual

associations that can complete the input character string in context based upon an overall ranking

score computed as a function of a relationship score and at least one other score. As shown in

Exhibit D, since pairs of strings, for example “James” and “maxwell,” adjacently appeared for the

most number of times (105) in comparison to the other pairs of strings with “James” as one of the

strings, “maxwell” appears as a selectable option followed by “Maxima” – since the number of

adjacent appearances of “James” with “Maxima” is 50 and is greater than the adjacent appearance

of “James” with “Michener,” which stands at 20. See Ex. D. Shown in Exhibit D is a Matrix



                                                15
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 16 of 25 PageID #: 366




depicting association of character string “James” with character strings “maxwell”, “Maxima”,

and “Michener.”

       43.48. As in Claim 1 of the ‘805 Patent, the Blackberry Accused Product practices

providing the identified at least one selectable character string (e.g., suggesting words for user

selection) to a user for selection (e.g., user can select a desired word). As shown in Exhibit D, since

pairs of strings, for example “James” and “maxwell,” adjacently appeared for the most number of

times, 105 to be precise, in comparison to the other pairs of strings with “James” as one of the

strings, “maxwell” appears as a selectable option followed by “Maxima”, since the number of

adjacent appearances of “James” with “Maxima” is 50 and which is greater than the adjacent

appearance of “James” with “Michener” which stands at 20. Shown in Exhibit D is a Matrix

depicting association of character string “James” with character strings “maxwell”, “Maxima”,

and “Michener.” See Ex. D.

       44.49. As in Claim 2 of the ‘805 Patent, the Blackberry Accused Product practices a

method such that each relationship score represents the contextual association between an

individual character string and another character string based upon co-occurrence of character

strings relative to each other. As shown in Exhibit D, since pairs of strings, for example, “James”

and “maxwell” has adjacently appeared for the most number of times, 105 to be precise, in

comparison to the other pairs of strings with “James” as one of the strings, “maxwell” appears as

a selectable option followed by “Maxima”, since the number of adjacent appearances of “James”

with “Maxima” is 50 and which is greater than the adjacent appearance of “James” with

“Michener” which stands at 20. Shown in Exhibit D is a Matrix depicting association of character

string “James” with character strings “maxwell”, “Maxima”, and “Michener.” See Ex. D.




                                                  16
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 17 of 25 PageID #: 367




       50.     The elements described in the preceding paragraphs are covered by at least Claims

1 and 2 of the ‘805 Patent. Thus, Defendant’sDefendants’ use of the Blackberry Accused Product

is enabled by the methods described in the ‘805 Patent.

       51.     A non-limiting and exemplary claim chart comparing the Alcatel Accused Product

to Claim 1 of the ‘784 Patent is attached hereto as Exhibit E and incorporated herein as if fully

rewritten.

       52.     The Alcatel Accused Product practices computing contextual associations between

multiple character strings based upon occurrence of character strings relative to each other (e.g.,

number of adjacent co-occurrence of pairs of various character strings) in documents (e.g., notes,

message, email, etc.) present in the character entry system. See Ex. E.

       53.     In the Alcatel Accused Product, as in Claim 1 of the ‘784 Patent, various character

strings are associated with each other based on their mutual co-occurrence with adjacency. For

instance, when two paragraphs, hereinafter referred to as the “Combined Essay,” containing the

phrases “James maxwell”, “James Maxima”, and "James Michener" are typed, and therefore input

into the predictive text system of the Accused Product, the predictive text system of the Alcatel

Accused Product, based on the frequency of mutual co-occurrence of the string “James” with

“maxwell”, “Maxima”, and “Michener,” in the given order, starts providing selectable character

strings when “James m” is typed. The two selectable character strings, among others, are

“maxwell” and “Maxima.” See Ex. E. For the reliability of the demonstration, the Combined Essay

is typed five times. The frequency of occurrence of “James Maxwell”, “James “Maxima”, and

“James Michener” is 105, 50, and 20 respectively calculated over the Combined Essay repeated

for five times. See Ex. E.




                                                17
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 18 of 25 PageID #: 368




       54.     As shown in Exhibit E, since pairs of strings, for example “James” and “maxwell,”

adjacently appeared the most number of times (105) in comparison to the other pairs of strings

with “James” as one of the strings, “maxwell” appears as a selectable option followed by

“Maxima”, since the number of adjunct appearances of “James” with “Maxima” is 50. See Ex. E.

       55.     As in Claim 1 of the ‘784 Patent, the Alcatel Accused Product practices identifying

pertinent documents (e.g., stored notes or notes being composed) present in the character entry

system (e.g., the predictive text system of the Accused Product). See Ex. E.

       56.     As in Claim 1 of the ‘784 Patent, the Alcatel Accused Product practices creating a

list of character strings contained within documents in the character entry system (e.g., the

predictive text system of the Alcatel Accused Product) and creating an interrelationship between

distinct character strings (e.g., frequency of adjacent appearance of pairs of character strings) in

the list using their occurrence in the documents of the character entry system (e.g., the predictive

text system of the Alcatel Accused Product). As shown in Exhibit E, various character strings are

associated with each other based on their mutual co-occurrence with adjacency. For instance, when

two paragraphs, hereinafter referred to as the “Combined Essay” and containing the phrases

“James maxwell”, “James Maxima”, and "James Michener" are typed, and therefore input to the

predictive text system of the Alcatel Accused Product, the predictive text system of the Alcatel

Accused Product, based on the frequency of mutual co-occurrence of the string “James” with

“maxwell”, “Maxima”, and “Michener”, in the given order, start providing selectable character

strings when “James m” is typed. The two selectable character strings, among others, are

“maxwell” and “Maxima.” For the reliability of the demonstration, the Combined Essay is typed

five times. See Ex. E. The frequency of occurrence of “James Maxwell”, “James “Maxima”, and

“James Michener” is 105, 50, and 20 respectively calculated over the Combined Essay repeated



                                                18
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 19 of 25 PageID #: 369




for five times. For calculating mutual co-occurrences of pairs of character strings, the Alcatel

Accused Product must create a list of character strings contained in the documents (i.e., previously

stored notes or notes being composed). See Ex. E.

       57.     The Alcatel Accused Product practices, in response to the user inputting a specific

threshold (e.g., inputting a starting character of a word followed by the corresponding preceding

word) of individual characters using the input device (e.g., the touchscreen of the Accused

Product), identifying at least one selectable character string (e.g., predicting selectable words for

user selection) from among the character strings used in creating the computed contextual

associations that can complete the incomplete input character string in context. See Ex. E. Since

pairs of strings, for example “James” and “maxwell,” adjacently appeared for the most number of

times (105) in comparison to the other pairs of strings with “James” as one of the strings,

“maxwell” appears as a selectable option followed by “Maxima” – since the number of adjacent

appearances of “James” with “Maxima” is 50 and is greater than the adjacent appearance of

“James” with “Michener,” which stands at 20. See Ex. E. Exhibit E provides a Matrix depicting

association of character string “James”, with the string “maxwell”, “Maxima”, and “Michener.”

       58.     The Alcatel Accused Product practices providing the identified at least one

selectable character string (e.g., suggesting words for user selection) to a user in a manner suitable

for selection by the user using the input device (e.g., the touchscreen of the Accused Product). As

shown in Exhibit E, since pairs of strings, for example “James” and “maxwell,” adjacently appear

for the most number of times (105) in comparison to the other pairs of strings with “James” as one

of the strings, “maxwell” appears as a selectable option followed by “Maxima”, since the number

of adjacent appearances of “James” with “Maxima” is 50 and is greater than the adjacent

appearance of “James” with “Michener,” which stands at 20. Shown in Exhibit E is a Matrix



                                                 19
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 20 of 25 PageID #: 370




depicting association of character string “James” with character strings “maxwell”, “Maxima”,

and “Michener.” See Ex. E.

        59.     The Alcatel Accused Product practices receiving the user's selection (e.g., selecting

a suggested word by user) in the system and completing the incomplete input character string based

upon the selection. See Ex. E.

        60.     The elements described in the preceding paragraphs are covered by at least Claim

1 of the ‘784 Patent. Thus, Defendants’ use of the Alcatel Accused Product is enabled by the

methods described in the ‘784 Patent.

        61.     A non-limiting and exemplary claim chart comparing the Alcatel Accused Product

to Claims 1 and 2 of the ‘805 Patent is attached hereto as Exhibit F and incorporated herein as if

fully rewritten.

        62.     The Alcatel Accused Product practices a method, performed in a character entry

system (e.g., the predictive text system of the Alcatel Accused Product), for interrelating character

strings so that an incomplete input character string can be completed by selection of a presented

character string (e.g., selection of suggested selectable words). See Ex. F.

        63.     As in Claim 1 of the ‘805 Patent, the Alcatel Accused Product practices computing

relationship scores for individual character strings in the system from documents (e.g., notes, e-

mail, etc.) stored in memory (e.g., memory of the Alcatel Accused Product) of the character entry

system (e.g., predictive text system of the Alcatel Accused Product), the relationship scores

consisting of a function consisting of co-occurrence scores between pairs of distinct character

strings stored in a single matrix created from the character strings in the stored documents. As

shown in Exhibit F, various character strings are associated with each other based on their mutual

co-occurrence with adjacency. For instance, when two paragraphs, hereinafter referred to as the



                                                 20
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 21 of 25 PageID #: 371




“Combined Essay” and containing the phrase “James maxwell”, “James Maxima”, and "James

Michener" are typed, and therefore input to the predictive text system of the Alcatel Accused

Product, the predictive text system of the Alcatel Accused Product, based on the frequency of

mutual co-occurrence of the string “James” with “maxwell”, “Maxima”, and “Michener”, in the

given order, starts providing selectable character strings when “James m” is typed. The two

selectable character strings, among others, are “maxwell” and “Maxima.” For the reliability of the

demonstration, the Combined Essay is typed five times. See Ex. F. The frequency of occurrence

of “James Maxwell”, “James “Maxima”, and “James Michener” is 105, 50, and 20 respectively

calculated over the Combined Essay repeated for five times. Since pairs of strings, for example

“James” and “maxwell,” adjacently appeared for the most number of times (105) in comparison to

the other pairs of strings with “James” as one of the strings, “maxwell” appears as a selectable

option followed by “Maxima”, since the number of adjunct appearances of “James” with

“Maxima” is 50. See Ex. F. Shown in Exhibit F is a Matrix depicting association of character string

“James” with character strings “maxwell”, “Maxima”, and “Michener.”

        64.     As in Claim 1 of the ‘805 Patent, the Alcatel Accused Product practices a method,

in response to inputting of a string of individual characters that exceeds a specified threshold (e.g.,

inputting a starting character of a word), of identifying at least one selectable character string (e.g.,

predicting selectable words for user selection) from among contextual associations that can

complete the input character string in context based upon an overall ranking score computed as a

function of a relationship score and at least one other score. As shown in Exhibit F, since pairs of

strings, for example “James” and “maxwell,” adjacently appeared for the most number of times

(105) in comparison to the other pairs of strings with “James” as one of the strings, “maxwell”

appears as a selectable option followed by “Maxima” – since the number of adjacent appearances



                                                   21
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 22 of 25 PageID #: 372




of “James” with “Maxima” is 50 and is greater than the adjacent appearance of “James” with

“Michener,” which stands at 20. See Ex. F. Shown in Exhibit F is a Matrix depicting association

of character string “James” with character strings “maxwell”, “Maxima”, and “Michener.”

       65.     As in Claim 1 of the ‘805 Patent, the Alcatel Accused Product practices providing

the identified at least one selectable character string (e.g., suggesting words for user selection) to

a user for selection (e.g., user can select a desired word). As shown in Exhibit F, since pairs of

strings, for example “James” and “maxwell,” adjacently appeared for the most number of times,

105 to be precise, in comparison to the other pairs of strings with “James” as one of the strings,

“maxwell” appears as a selectable option followed by “Maxima”, since the number of adjacent

appearances of “James” with “Maxima” is 50 and which is greater than the adjacent appearance

of “James” with “Michener” which stands at 20. Shown in Exhibit F is a Matrix depicting

association of character string “James” with character strings “maxwell”, “Maxima”, and

“Michener.” See Ex. F.

       66.     As in Claim 2 of the ‘805 Patent, the Alcatel Accused Product practices a method

such that each relationship score represents the contextual association between an individual

character string and another character string based upon co-occurrence of character strings relative

to each other. As shown in Exhibit F, since pairs of strings, for example, “James” and “maxwell”

has adjacently appeared for the most number of times, 105 to be precise, in comparison to the other

pairs of strings with “James” as one of the strings, “maxwell” appears as a selectable option

followed by “Maxima”, since the number of adjacent appearances of “James” with “Maxima” is

50 and which is greater than the adjacent appearance of “James” with “Michener” which stands at

20. Shown in Exhibit F is a Matrix depicting association of character string “James” with character

strings “maxwell”, “Maxima”, and “Michener.” See Ex. F.



                                                 22
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 23 of 25 PageID #: 373




       45.67. The elements described in the preceding paragraphs are covered by at least Claims

1 and 2 of the ‘805 Patent. Thus, Defendants’ use of the Alcatel Accused Product is enabled by

the methods described in the ‘805 Patent.

                            INFRINGEMENT OF THE PATENTS-IN-SUIT

       46.68. Plaintiff realleges and incorporates by reference all of the allegations set forth in

the preceding paragraphs

       47.69. In violation of 35 U.S.C. § 271, Defendant isDefendants are now, and hashave

been directly infringing the ‘784 Patent and ‘805 Patent.

       48.70. Defendant hasDefendants have had knowledge of infringement of the Patents-in-

Suit at least as of the service of the present Complaint.

       49.71. Defendant hasDefendants have directly infringed and continues tocontinue directly

to infringe at least one claim of the Patents-in-Suit by using, at least through internal testing or

otherwise, the Accused Product without authority in the United States, and will continue to do so

unless enjoined by this Court. As a direct and proximate result of Defendant’sDefendants’ direct

infringement of the Patents-in-Suit, Plaintiff has been and continues to be damaged.

       50.72. Defendant hasDefendants have induced others to infringe the Patents-in-Suit, by

encouraging infringement, knowing that the acts DefendantDefendants induced constituted patent

infringement, and itstheir encouraging acts actually resulted in direct patent infringement.

       51.73. By engaging in the conduct described herein, Defendant hasDefendants have

injured Plaintiff and is thus are liable for infringement of the ‘784 Patent and ‘805 Patent, pursuant

to 35 U.S.C. § 271.

       52.74. Defendant hasDefendants have committed these acts of infringement without

license or authorization.



                                                 23
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 24 of 25 PageID #: 374




       53.75. As a result of Defendant’sDefendants’ infringement of the Patents-in-Suit, Plaintiff

has suffered monetary damages and is entitled to a monetary judgment in an amount adequate to

compensate for Defendant’sDefendants’ past infringement, together with interests and costs.

       54.76. Plaintiff    will    continue    to        suffer   damages   in   the   future   unless

Defendant’sDefendants’ infringing activities are enjoined by this Court. As such, Plaintiff is

entitled to compensation for any continuing and/or future infringement up until the date that

Defendant isDefendants are finally and permanently enjoined from further infringement.

       55.77. Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim charts depicted in

Exhibits C, D, E, and DF are intended to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rules of Civil Procedure and do not represent Plaintiff’s preliminary or final infringement

contentions or preliminary or final claim construction positions.

                                  DEMAND FOR JURY TRIAL

       56.78. Plaintiff demands a trial by jury of any and all causes of action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       a. That DefendantDefendants be adjudged to have directly infringed the ‘784 Patent and

‘805 Patent, either literally or under the doctrine of equivalents;

       b. An accounting of all infringing sales and damages including, but not limited to, those

sales and damages not presented at trial;

       c. That Defendant, itsDefendants, their officers, directors, agents, servants, employees,

attorneys, affiliates, divisions, branches, parents, and those persons in active concert or



                                                    24
    Case 1:20-cv-00865-MN Document 10-7 Filed 09/21/20 Page 25 of 25 PageID #: 375




participation with any of them, be permanently restrained and enjoined from directly infringing

the ‘784 Patent and ‘805 Patent;

          d. An award of damages pursuant to 35 U.S.C. §284, sufficient to compensate Plaintiff

for the Defendant’sDefendants’ past infringement and any continuing or future infringement up

until the date that Defendant isDefendants are finally and permanently enjoined from further

infringement, including compensatory damages;

          e. An assessment of pre-judgment and post-judgment interest and costs against

DefendantDefendants, together with an award of such interest and costs, in accordance with 35

U.S.C. §284;

          f. That DefendantDefendants be directed to pay enhanced damages, including Plaintiff’s

attorneys’ fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

          g. That Plaintiff be granted such other and further relief as this Court may deem just and

proper.

 Dated: September 21, 2020                       Respectfully submitted,

 Together with:                                  CHONG LAW FIRM PA

 Howard L. Wernow (pro hac vice)                 /s/
 SAND, SEBOLT & WERNOW CO., LPA                  Jimmy Chong (#4839)
                                                 2961 Centerville Road, Suite 350
 Howard L. Wernow                                Wilmington, DE 19808
 (pro hac vice forthcoming)                      Telephone: (302) 999-9480
                                                 Facsimile: (877) 796-4627
 Aegis Tower – Suite 1100                        Email: chong@chonglawfirm.com
 4940 Munson Street NW
 Canton, Ohio 44718                              ATTORNEYS FOR PLAINTIFF
 Telephone: (330) 244-1174
 Facsimile: (330) 244-1173
 Email: Howard.Wernow@sswip.com




                                                 25
